DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In this Office Action, claims 26-28, 30 and 40 are examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to Claims 26-28, 30 and 40 have been fully considered but they are not persuasive.  Further, they are moot because a new ground of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 26-28, 30 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Pavlic et al., (hereinafter Pavlic), U.S. Patent Application Publication 2005/0210529, in view of Stimler, U.S. Patent 3,246,234, and further in view of Stimler (hereinafter Stimler 2) U.S. Patent 3,207,976.
Regarding Claim 26, Pavlic teaches, a coaxial cable tap (Fig. 5), comprising: 
first and second splitter ports (In:, Out:); and 
an inductor (PPC1A, PPC1B) electrically coupled between the first and second splitter ports and configured to provide a bypass path for electrical power signals (“configured to provide…” is taught by ‘power passing chokes’ PPC1A, PPC1B) to pass through the coaxial cable tap,...(Pavlic: Fig. 5, para. [0036], [0037]).
Pavlic does not explicitly teach, the inductor including a ferrite magnetic core having a wedge shape with opposing first and second side surfaces that are parallel to each other.
including a ferrite magnetic core. (Stimler teaches, “core may be made of powdered iron, ferrite or suitable laminated ferromagnetic materials” (col. 2, lines 46-49)).  (Stimler: Figs. 1-3, col. 2, lines 46-49).
Further, Stimler 2 teaches, having a wedge shape (53, Fig. 5) with opposing first and second side surfaces that are parallel to each other.  (Stimler: Figs. 5, 7 and 8, col. 4, lines, 34-45).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the chokes of Pavlic to include the ferrite magnetic core of Stimler, the motivation being to provide “suitable…ferromagnetic materials” (col. 2, line 46-49).  (Stimler: Figs. 1-3, col. 2, lines 46-49).  
Further, it would have been obvious to modify the combination of Pavlic in view of Stimler to include the wedge shape with opposing first and second side surfaces of Stimler 2, the motivation being to “give a change in cross sectional area proportional to the change along its longitudinal axis” (col. 4, lines 44-46).  (Stimler: Fig. 5, col. 4, lines 44-46).  Therefore, the limitations of Claim 26 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 27, the combination of Pavlic in view of Stimler and further in view of Stimler 2 further teaches, further comprising a first capacitor (Pavlic: C1), a directional coupler (Pavlic: DC), and a second capacitor (Pavlic: C2) electrically coupled in series between the first and second splitter ports.  (Pavlic: Fig. 5, para. [0036], [0037]).
Regarding Claim 28, the combination of Pavlic in view of Stimler and further in view of Stimler 2 further teaches, further comprising splitter circuitry (Pavlic: S1) electrically coupled to the directional coupler.  (Pavlic: Fig. 5, para. [0036], [0037]).
Regarding Claim 30, the combination of Pavlic in view of Stimler and further in view of Stimler 2 further teaches, wherein the inductor (Fig. 5) further includes a winding (46) forming one or more turns around the magnetic core (53), the motivation being to provide a “progressive magnetic saturation device” (col. 4, lines 44-46).  (Stimler: Fig. 5, col. 4, lines, 34-37).
Regarding Claim 40, the combination of Pavlic in view of Stimler and further in view of Stimler 2 further teaches, a communication network (Pavlic: Fig. 6), comprising: 
a plurality of the coaxial cable taps (Pavlic: A1, A2, A3…[0044]) of claim 26; and 
coaxial cable (Pavlic: “cable” [0040], “coaxial cable” [0048]) connecting the plurality of coaxial cable taps in series via the respective first and second splitter ports of the plurality of coaxial cable taps.  (Pavlic: Figs. 5 and 6, para. [0036], [0037], [0040], [0044], [0048]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
02/12/2022

/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837